Title: To George Washington from Beverley Robinson, 16 April 1758
From: Robinson, Beverley
To: Washington, George



Dear Sir
New York 16th Apr. 1758

Your favour of the 5th Instant came to hand last Night by the post. Inclosing a Letter for Mr Richd Washington in London, which shall be taken care of & forwarded by the Earl of Halifax Packet, Capt. Rand who it is imagined will sail soon.
The york Bill you Inclosed will over pay the postage of your Letter there being no Charge paid on Letters sent from this by the Packets to England, so that all the Expence Attending your Letter is the postage from Fort Loudoun here. Sr Charles Hardy is off Louisburgh with 8 or 9 Sail of the Line, & hope he will be able to prevent any Succors geting into that place.
Mrs Robinson & family are very well & Desire their Compts to you as does Mr & Mrs Morris and your Most Obligd Humble Sert

Bev: Robinson

